1 Reported in 215 N.W. 180.
The covenant to pay taxes is substantially the same as in the Marble case, supra, p. 263, reading thus: "That it will pay as and when the same shall become due and payable all lawful taxes and assessments whatsoever, whether general, specific or otherwise, which shall subsequently to the date hereof be assessed, levied or payable (except taxes for the year A.D. Nineteen Hundred and Five), on account of the demised premises, or upon any ores therefrom, or upon any property or improvements that may be thereon, or upon any business or occupation that may be carried on or pursued upon said premises, during the term aforesaid."
The decision must be the same as in the Marble case.
Order reversed. *Page 272